Citation Nr: 1128924	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating greater than 30 percent from May 1, 2008 for residuals of renal cell carcinoma, status post right-sided nephrectomy, to include a well healed right upper quadrant scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 Regional Office (RO) in Honolulu, Hawaii rating decision.

Initially, the Board notes that in the February 2008 rating decision the RO granted the Veteran a temporary 100 percent disability rating for his renal cell carcinoma status post right sided nephrectomy under 38 C.F.R. § 4.115b, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system, effective from September 22, 2007 to May 1, 2008.  In a September 2008 rating decision, the RO found clear and unmistakable error (CUE) in the February 2008 rating decision as to the effective date of September 22, 2007 and proposed a new effective date of October 12, 2007.  The proposed new effective date appears not to have been effectuated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Given the foregoing, the Board considers that, for the rating period through April 30, 2008, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for that period of time.

In addition, the Board notes that the May 2008 VA examination report, discussed in greater detail below, noted the presence of erectile dysfunction that the examiner associated with the Veteran's service-connected diabetes mellitus.  In that regard, the Board notes that the February 2007 rating decision that granted entitlement to service connection for diabetes mellitus indicated that the Veteran did not have erectile dysfunction.  Given the medical evidence indicating current erectile dysfunction attributed to the Veteran's service-connected diabetes mellitus, the Board also refers this issue to the AOJ for appropriate action.

The Veteran had a hearing before the undersigned in May 2011.  A transcript of the hearing has been prepared and associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has had his right kidney removed, but without local reoccurrence or metastasis or evidence of renal or voiding dysfunction.

2.  The Veteran's residuals of renal cell carcinoma, status post right-sided nephrectomy, do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent from May 1, 2008 for residuals of renal cell carcinoma, status post right-sided nephrectomy, to include a well healed right upper quadrant scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7500-7528 (2010).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2007, February 2008, May 2008, and February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  Moreover, while the Board acknowledges that the Veteran was not provided with any of the applicable DCs for the rating of his associated scar, the Veteran has not claimed any disability or problems associated with his scar and, as will be discussed in greater detail below, the medical evidence of record clearly indicates that a compensable rating for the Veteran's scar is not warranted under any potentially applicable DC.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran VA examinations in February 2008 and May 2008.  The VA examination reports are thorough and supported by VA and private treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's residuals of renal cell carcinoma, status post right-sided nephrectomy, to include a well healed right upper quadrant scar.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran alleges his residuals of renal cell carcinoma, status post right-sided nephrectomy, to include a well healed right upper quadrant scar, is more severe than currently rated.  The Veteran argues that he should be rated at 100 percent under DC 7528 and that he was erroneously reduced to 30 percent due to misinterpretation of the regulations by the RO.  Specifically, the Veteran contends that DC 7528 requires that his 100 percent rating be continued because he is now missing a kidney that was removed due to a malignant neoplasm of the genitourinary system and that the language of DC 7528, unlike DC 7531, does not contemplate a rating based on residuals following the initial award of 100 percent.  In addition, he asserts that 38 C.F.R. § 4.115a provides for a 100 percent rating for markedly decreased function of the kidney, which is the case here as his kidney has been removed.

The Veteran's renal disability has been rated under DCs 7500-7528.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Here, the Veteran's service-connected residuals of renal cell carcinoma, status post right-sided nephrectomy, to include a well healed right upper quadrant scar, have been rated for removal of one kidney (DC 7500), as well as for malignant neoplasms of the genitourinary system (DC 7528).  

Renal cancer warrants a 100 percent evaluation under DC 7528, for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528 (2010).  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

The removal of a kidney warrants a minimum of a 30 percent evaluation under DC 7500 or rate as renal dysfunction, if there is nephritis, infection, or pathology of the other kidney.  38 C.F.R. § 4.115b, DC 7500 (2010).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where DCs refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension 
non-compensable under DC 7101, noncompensable (0 percent) rating. 

Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under DC 7101, 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under DC 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating.

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating.  38 C.F.R. 
§ 4.115a. 

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating.  

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating.  

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating.  

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a.

Urinary tract infection: 

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating.  

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating.  38 C.F.R. § 4.115a. 

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 30 percent under any of the genitourinary DCs for the period on appeal from May 1, 2008.

Initially, the Board has considered the Veteran's contentions that DC 7528 does not provide for a rating less than 100 percent, unlike other DCs such as DC 7531 for a kidney transplant.  The Veteran cites to the language of DC 7528 that "the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months" in support of his proposition.  The following sentences, however, clearly provide for a rating of less than 100 percent following the initial six month period described above, stating, "Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant."  (Emphasis added.)  Thus, DC 7528 clearly contemplates assignment of a rating less than 100 percent after the initial six month period following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, depending on the Veteran's condition at that time.

Typically, changes in evaluation based upon the above referenced examination or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  However, where a DC requires assignment of a 100 percent evaluation for a finite period of time, as does DC 7528 in this case, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); see also VAOPGCPREC 71- 91 (Nov. 7, 1991) (it was noted that section 3.105(e) applied where the change in evaluation would result in a reduction in the amount of compensation currently being paid; where there was no actual reduction the claimant was not subjected to economic hardship during the course of the appeal and the application of section 3.105(e) has no practical utility); VAOPGCPREC 29-97 (Aug. 7. 1997).

The above notwithstanding, the Court still requires that the Board consider whether any of the Veteran's postsurgery care constituted treatment of malignant neoplasms within the meaning of DC 7528 during which the 100 percent rating must continue or whether he suffered a local reoccurrence or metastasis any time between the date of his nephrectomy and the examination reports relied on by the Board to determine the appropriate disability rating, which would also warrant a continued 100 percent rating.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

In this case, the Veteran underwent an open right radical nephrectomy on October 3, 2007, due to clear cell renal carcinoma.  The tumor was 9.5 centimeters in its greatest dimension.  The Veteran remained in the hospital for one week for observation, after which he was released.  Subsequently, he has had regular follow-up appointments with nephrology and oncology to confirm no local reoccurrence or metastasis, but has received no specific treatments for the cancer other than the right nephrectomy.

The Veteran was afforded a VA examination in February 2008.  The Veteran reported that he had returned to full-time work.  The examiner discussed the medical history noted above and added that there was no documented metastatic disease at this time.  The examiner noted in-service laboratory work indicating tumor onset while in service.  The Veteran reported lethargy, weakness, loss of appetite, and weight loss.  The Veteran reported urinating once per night.  He noted impotence, which the examiner attributed to his diabetes mellitus.  The Veteran denied incontinence, recurrent urinary tract infections, renal colic or bladder stones, or acute nephritis.  There was one noted instance of hospitalization for a urinary tract infection.  The examiner indicated that there were no treatments so far for malignancy except for the right nephrectomy.  The Veteran was not on dialysis.  The sole noted residual, other than the nephrectomy itself, was a large right upper quadrant surgical scar that was well-healed without masses or hepatosplenomegaly.  Contemporaneous CT and chest x-rays showed no evidence of metastatic disease or recurrence.  

In support of his claim, the Veteran submitted a letter from his treating physician from the urology service.  The physician noted the October 2007 surgery and subsequent one-week hospitalization.  Thereafter, the physician stated that he recommended a three-week home convalescence, or from approximately October 10, 2007 through October 31, 2007.  The next three weeks the Veteran was returned to work on light duty that could be extended for an additional month.  Thereafter, the Veteran was returned to full activities 10 weeks after discharge.

The Veteran was afforded a second VA examination in May 2008, fulfilling DC 7528's requirement for an examination at least six months after cessation of treatment.  At that time, the Veteran denied lethargy, weakness, anorexia, weight loss, or weight gain.  He indicated urination five times during the day and once per night.  The Veteran denied incontinence, recurrent urinary tract infections, renal colic or bladder stones, or acute nephritis.  The sole hospitalization for urinary tract infection was the October 2007 hospitalization for right nephrectomy.  The neoplasm diagnosis at the time was noted to be renal cell carcinoma, right nephrectomy in October 2007.  The Veteran reported being on a low carbohydrate diet.  There were no invasive or noninvasive procedures.  The Veteran was noted to be working as a personnel clerk and that his residuals had no effect on his job or daily activities.  He was not on dialysis.  The examiner noted he had erectile dysfunction due to diabetes mellitus and that he was on medication that was effective.  The examiner indicated a 9 inch long right upper quadrant scar that was well-healed, smooth, and non-tender.  The examiner indicated that there were no other residuals of genitourinary disease, including post-treatment residuals of malignancy.  The Veteran's BUN levels were 15 mg/dl (or mg%) and creatinine was 1.5 mg/dl (mg%).  The diagnosis was status post right nephrectomy for renal cell carcinoma with residual well-healed right upper quadrant scar.

The Board concludes a rating greater than 30 percent is not warranted.  The claims file shows no evidence of active renal cancer, active renal cancer or malignant neoplasm treatment, or local metastasis or recurrence of renal cancer, following his right nephrectomy in October 2007.  Consequently, the criteria for a 100 percent evaluation pursuant to DC 7528 from May 1, 2008 are not met and such a rating is not warranted.

The Board notes that a 30 percent rating is the highest rating available under DC 7500 for removal of a kidney.  As there is no evidence of incontinence or the wearing of absorbent pads, a rating greater than 30 percent for voiding dysfunction is not warranted.  A rating greater than 30 percent is not available for urinary tract infection.  There is no evidence of renal dysfunction that would allow for a rating greater than 30 percent.  There is no evidence of constant albuminuria with some edema, definite decrease in kidney function, BUN levels of 40 mg% or greater, or creatinine of 4 mg% or greater.  During the May 2008 VA examination, the Veteran denied lethargy, weakness, anorexia, or weight loss.  The Veteran has returned to work on a full-time basis.  The Veteran's CBC was normal.

The Board has considered the Veteran's argument that because his right kidney is gone he necessarily shows markedly decreased function of kidney or other organ systems, as required for a 100 percent rating pursuant to 38 C.F.R. § 4.115a.  While the Veteran's right kidney function is necessarily non-existent, the function of his kidney system is not markedly decreased.  Both kidneys are treated as one system for rating purposes, as evidenced by the fact that the loss of a kidney receives an automatic 30 percent rating under DC 7500.  If the function of each kidney was rated separately, then the Veteran's argument would be correct.  However, such an interpretation would directly contradict DC 7500, which clearly provides a minimum of a 30 percent rating with the possibility of a higher rating based on nephritis, infection, or pathology of the other kidney.  Thus, the Veteran must show decreased function of his kidney system, which includes his remaining left kidney.  As noted above, the Veteran's BUN and creatinine do not meet the requirements for an increased rating and there is no definitive evidence of decreased kidney function or function of other organ systems.  There is no evidence of persistent edema and albuminuria.  The Veteran has denied lethargy, weakness, anorexia, or weight loss and returned to work on a full-time basis.  The Veteran is rated at 10 percent for hypertension under DC 7101, which is less than the 40 percent rating required for an increased rating under 38 C.F.R. § 4.115a.  Most significantly, the Veteran is not on dialysis or limited to sedentary activity.  As such, a rating greater than 30 percent based on renal dysfunction, to include a 100 percent rating as argued by the Veteran, is not warranted.

The Board has considered the evidence of erectile dysfunction.  In that regard, however, the erectile dysfunction has been associated with the Veteran's diabetes mellitus and is unrelated to the claim on appeal.  As noted above, the Veteran's erectile dysfunction has been referred to the RO for appropriate adjudication and rating.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, a separate rating for the Veteran's scar would be inapplicable.  The Veteran has a linear scar that is 9 inches long in the right upper quadrant from his October 2007 nephrectomy.  The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The RO considered his scar disorder under the pre-October 23, 2008 criteria in the September 2008 rating decision and appears to have considered both the old and amended criteria in the September 2009 statement of the case.  The Board therefore will also consider the claim under the amended criteria.

Under the criteria in effect prior to October 23, 2008, DC 7804 provided a maximum rating of 10 percent for superficial scars painful on examination.  Note (1) to DC 7804 provided that a superficial scar was one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008).  DC 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Under the revised criteria in effect from October 23, 2008, DC 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) for that code defines an unstable scar as one where, for any reason, there is frequent loss of skin covering over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.

Considered under either criteria of DC 7804, a separate rating for the Veteran's scar is not warranted.  Under both the old and new criteria, a 10 percent rating is available under DC 7804 for superficial scars that are painful or unstable.  In this case, on examination the Veteran's scar was well-healed and non-tender and the Veteran has not otherwise claimed that his scar is painful or unstable.  As such a compensable rating is not warranted under either pre- or post-October 23, 2008 criteria of DC 7804.

In regard to skin conditions under either pre- or post-October 23, 2008 criteria, DC 7800 involves scars to the head, face, or neck and is inapplicable in this case.  See 38 C.F.R. § 4.118, DC 7800 (2008) and (2010).   DCs 7801 (deep scars or scars causing limited motion and exceed 6 square inches (39 sq. cm.)), 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), 7804 (superficial scars painful on examination), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above.  Id, DCs 7801 to 7805 (2008) and (2010).  In this case, the Veteran has one 9 inch long right upper quadrant scar that is well-healed, smooth, and non-tender.  While the Board acknowledges that the width of the scar was not noted on the May 2008 VA examination report there is no indication that the scar is of sufficient size to warrant a compensable rating under DC 7802, as a compensable rating would require the width to be significantly greater than the length and this is a noted linear surgical scar.  In addition, as noted, the scar is non-tender and well-healed.  The Board further notes that there is no documentation or allegation that the scar is deep or causes limitation of motion.  Perhaps most significantly, the Veteran has not alleged problems associated with his scar, to include pain, limitation of motion, or other difficulties.  As such, the Veteran's scar is not shown to be of sufficient size or cause sufficient complaints or complications to qualify for a separate rating under DCs 7800 to 7805.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 30 percent is not warranted for any period from May 1, 2008.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of renal cell carcinoma status post right-sided nephrectomy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's nephrectomy residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports that he is missing his right kidney.  The current 30 percent rating under DCs 7500-7528 is specifically for the removal and absence of a kidney.  Thus, the Veteran's current schedular rating under DCs 7500-7528 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 30 percent from May 1, 2008 for residuals of renal cell carcinoma, status post right-sided nephrectomy, to include a well healed right upper quadrant scar, is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


